Citation Nr: 1140426	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea.  

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hallux valgus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the Veteran's April 2008 VA Form 9, he requested a personal hearing at the RO before a Veterans Law Judge.  This request was later modified by the Veteran, who stated he would be willing to accept a video hearing in lieu of a personal hearing.  A hearing was scheduled for December 2010, but the Veteran failed report at his scheduled time.  A December 2010 motion for a new hearing was granted by the Board that same month, and a second video hearing was scheduled for April 2011.  Again, the Veteran failed to report for his hearing, and did not provide an explanation for his absence.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

The issues of entitlement to service connection for obstructive sleep apnea and an increased rating for bilateral hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for sleep apnea, and the Veteran did not perfect an appeal of this decision.  
	
2.  Evidence received since the January 2006 rating decision is new and material regarding the issue of service connection for obstructive sleep apnea, as it contains credible evidence not previously considered suggesting possible onset of sleep apnea during military service.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision which denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of service connection for obstructive sleep apnea disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a claim of service connection for sleep apnea.  In a January 2006 rating decision, service connection was denied for sleep apnea.  As he did not initiate an appeal of this denial, the January 2006 rating decision ultimately became final.  38 U.S.C.A. § 7105 (West 2002).  Although the Veteran did file a January 2007 application to reopen his claim of service connection for obstructive sleep apnea, it was received on January 29, 2007, more than a year after the January 17, 2006, notice of the denial for service connection for sleep apnea.  Thus, even if VA was to construe the January 2007 application to reopen as a notice of disagreement, it was not timely as to the January 2006 rating decision, and that decision is final.  See 38 U.S.C.A. § 7105.  

Regardless of how the pending claim was construed by the RO, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for sleep apnea was denied by VA in January 2006, the RO found that although the Veteran had a current diagnosis of sleep apnea, confirmed via a VA sleep study, onset of such a disorder during his military service was not demonstrated.  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the January 2006 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran has submitted additional lay statements regarding his sleep habits during his military service.  Two July 2007 statements were received from soldiers who had served with the Veteran between 1993 and 1997.  They stated that at that time, the Veteran was observed on several occasions to fall asleep easily during the day, and to display excessive sleepiness.  Additionally, an October 2007 statement was received from the Veteran's wife, who has been married to the Veteran since 1981, during his active military service.  She stated that commencing in approximately 1990-91, the Veteran began snoring in his sleep, and shortly thereafter, began to exhibit restless sleep patterns and daytime somnolence.  

These lay statements describing the Veteran's sleep-related symptoms during active military service are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as no in-service evidence of the onset of sleep apnea was of record at the time of the prior 2006 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting a possible sleep-related disability had its onset during military service.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Additionally, although neither the Veteran's wife nor his fellow soldiers claim to be medical experts, they are nevertheless qualified as laypersons to provide testimony regarding symptoms such as snoring and excessive sleepiness, both of which are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Given the standard outlined by the Court in Shade, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for obstructive sleep apnea.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for obstructive sleep apnea, and his application to reopen must thus be granted.  His claim of service connection for obstructive sleep apnea is thus reopened, and will be considered on the merits.  


ORDER

New and material evidence having been received, the claim of service connection for obstructive sleep apnea is reopened.  


REMAND

The Veteran's claim of service connection for obstructive sleep apnea having been reopened, it may now be considered on the merits.  On review of the record, however, the Board finds additional development is required.  Specifically, the Veteran has submitted both a current and competent diagnosis of obstructive sleep apnea, as well as sufficient lay evidence of in-service onset of sleep-related symptoms to trigger VA's duty to provide a medical examination and/or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the criteria sufficient to trigger VA's duty to assist claimants by providing medical examinations).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In the present case, a medical examination is required to determine the approximate date of onset of his obstructive sleep apnea.  The Board finds the statements from the Veteran's wife and fellow soldiers to be credible.  In providing an opinion, the examiner must also consider these statements to be credible.

The Veteran also seeks an increased rating for his bilateral hallux valgus.  Review of the record indicates this disability was last examined by VA in May 2007.  In his April 2008 VA Form 9, the Veteran stated that his bilateral hallux valgus disability is more severe than as described by the May 2007 VA examination, and that that examination was inadequate for ratings purposes.  Although the Board does not make any finding at this time regarding the adequacy of the May 2007 examination, the Board does note that this examination was provided over four years ago.  As such, a new VA examination is warranted to obtain updated findings regarding the Veteran's service-connected hallux valgus.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the onset of any current obstructive sleep apnea or sleep-related disorder.  The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current sleep-related disorder, to include obstructive sleep apnea, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested sleep disorder first manifested in service or within a year thereafter, or is causally related to any incident of service.  In rendering an opinion, the examiner is requested to accept as credible the lay statements of record regarding the Veteran's snoring, daytime somnolence, and other sleep-related symptoms beginning in the early to mid-1990s.  If the opinion cannot be provided without resort to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided.  

2.  Schedule the Veteran for a VA podiatry examination to determine his current degree of disability resulting from his bilateral hallux valgus.  The claims file must be made available to the examiner.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should describe any impairment resulting from the Veteran's hallux valgus, and characterize any such impairment as moderate, moderately severe, or severe. The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


